DISMISS and Opinion Filed October 7, 2019




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00992-CV

                                  KODI MCCUIN, Appellant

                                                V.

                            VINYARD AT THE RANCH, Appellee

                              On Appeal from the Justice Court
                                     Dallas County, Texas
                              Trial Court Cause No. JE-1903335

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                   Opinion by Justice Bridges
       Appellant attempts to appeal a judgment from a justice court. By letter dated August 26,

2019, the Court questioned its jurisdiction over this appeal and instructed appellant to file, by

September 5, 2019, a letter brief addressing the Court’s concern. We cautioned appellant that

failure to comply may result in dismissal of the appeal without further notice. To date, appellant

has not complied.

       Appeals from justice courts generally lie either in the county or the district court. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.001(a). Consequently, a justice court judgment cannot be

appealed directly to the court of appeals. See TEX. GOV’T CODE ANN. § 22.220(a); Tejas Elevator

Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.—Dallas 1998, no pet.) (mem.op.).
       Because this Court lacks jurisdiction to hear appeals from justice courts, we dismiss this

appeal and appellant’s pending motion for stay. See TEX. R. APP. P. 42.3(a).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE



190992F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 KODI MCCUIN, Appellant                           On Appeal from the Justice Court, Dallas
                                                  County, Texas
 No. 05-19-00992-CV       V.                      Trial Court Cause No. JE-1903335.
                                                  Opinion delivered by Justice Bridges.
 VINYARD AT THE RANCH, Appellee                   Justices Molberg and Partida-Kipness
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee VINYARD AT THE RANCH recover its costs of this appeal
from appellant KODI MCCUIN.


Judgment entered October 7, 2019




                                            –3–